Citation Nr: 1024617	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2003, which denied, in pertinent part, service connection for 
hearing loss.  Subsequently, in a December 2009 rating decision, 
service connection for hearing loss of the right ear was granted, 
but service connection for hearing loss of the left ear remained 
on appeal.  In March 2010, the veteran appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).


FINDING OF FACT

Left ear hearing loss, which existed prior to service, increased 
in severity during service, and such increase was not due to 
natural progress.  


CONCLUSION OF LAW

Hearing loss in the left ear was aggravated by active wartime 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) need not 
be discussed.  

The Veteran contends that he did not have a noticeable hearing 
loss until after significant noise exposure during service.  
Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

At his March 2010 Travel Board hearing, the Veteran presented 
credible testimony concerning his inservice noise exposure while 
he was in Vietnam; thus, the Board finds that there is sufficient 
evidence of noise exposure in service.

Service treatment records show that on the April 1969 enlistment 
examination, audiometric testing disclosed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
5
60
60

The separation examination in December 1972 disclosed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
55
55

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  As can be seen, the Veteran 
had hearing loss in the left ear meeting VA criteria on both 
entrance and separation examinations.  

Because hearing loss was shown on entrance, the question becomes 
whether left ear hearing loss was aggravated in service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306.  According to the United States Court 
of Appeals for Veterans Claims (Court), this means that if an 
increase in disability is shown in service, a presumption of 
aggravation applies, which can only be rebutted by clear and 
unmistakable evidence of natural progress.  Cotant v. Principi, 
17 Vet.App. 116, 132 (2003).  

On a VA examination in November 2009, audiometric examination 
disclosed pure tone air conduction thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
65
85
100

Speech recognition was 84 percent in the left ear.  The diagnosis 
was sensorineural hearing loss.  

The examiner concluded that there was a worsening of the 
Veteran's preexisting hearing loss during service, without 
identifying whether she was referring to both or one ear.  
Although most of her other comments focused on the (now service-
connected) right ear, she did note that there was a 20 decibel 
decrease in the Veteran's hearing at 2000 hertz in the left ear.  
She also made general comments which can be applied to the left 
ear findings, as well.  She stated that there is no acceptable 
data for "normal progression of hearing."  She also stated that 
test results are considered to be unchanged from one evaluation 
to another when results are within ten decibels of each other.  A 
comparison of the entrance and separation examinations shows that 
the threshold at 1000 hertz increased from 5 decibels to 20 
decibels, and at 2000 hertz, from 5 decibels to 25.  These are 
both more than 10 decibel changes, and, thus, cannot, based on 
the opinion, be considered to be unchanged or normal progression.  
In contrast, the decrease from 60 to 55 at the 3000 and 4000 
hertz levels are considered as unchanged.  

Additionally, the threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157.  The thresholds at 1000 and 2000 
hertz both increased from normal to some degree of hearing loss 
during service under this decision.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The only medical evidence of record supports a finding that the 
presumption of aggravation has not been rebutted and there is no 
medical opinion to the contrary.  The Veteran's testimony 
concerning acoustic trauma is credible, and, as discussed above,  
there is medical evidence indicating that preexisting left ear 
hearing loss increased in severity in service, and the medical 
opinion specifically states that any increase was not due to 
natural progress.  As a consequence, the evidence of record is of 
sufficient probative value to place the evidence in equipoise.  
With the resolution of all reasonable doubt in the Veteran's 
favor, service connection for left ear hearing loss may be 
granted.  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


